DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AND RESPONSE TO OFFICE ACTION, filed December 15, 2021.  
Response to Arguments
In view of Applicant’s cancellation of claim 10, the rejection of claim 10 under 35 U.S.C. 112(a) (pre-AIA  first paragraph) and 112(b) (pre-AIA  second paragraph) as set forth in the prior Office action dated August 19, 2021, item no. 7, is withdrawn.
Allowable Subject Matter
Claims 1, 3-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus, including the limitation: “restrict information to be a candidate for designation by the operator in the first history, in a case where a failure occurs in the monitoring target device,” in combination with all of the other limitations recited in the claim.
 	Claims 3-7 and 9 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677